Case 8:16-cv-02549-EAK-CPT Document 219 Filed 05/09/19 Page 1 of 3 PageID 9844



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  (TAMPA DIVISION)

 DISH NETWORK, LLC,
 a Colorado limited liability company,

        Plaintiff, Counterclaim-Defendant,
                                                         Case No. 8:16-cv-2549-EAK-CPT
 v.                                                      Honorable Elizabeth A. Kovachevich
                                                         Magistrate Judge Christopher P. Tuite
 GABY FRAIFER, an individual Florida resident,
 PLANET TELECOM, INC., a Florida corporation,
 and, TELE-CENTER, INC., a Florida corporation,

        Defendants, Counterclaim-Plaintiffs.


 ___________________________________/


         NOTICE OF COMPLIANCE AND CERTIFICATION OF CONFERENCE

        Planet Telecom, Inc. (“PTI”), Tele-Center, Inc. (“TCI”) and Gaby Fraifer (“Fraifer”)

 (“Defendants”), filed their Amended Motion For Summary Judgment (Dkt. 217). At the time of

 filing, pursuant to ¶6(b) of the Case Management Order (“CMO”) (Dkt. 50), counsel for

 Defendants certified that they conferred with Plaintiff on numerous occasions, throughout March

 and April 2019, prior to the filing of their motion in an attempt to narrow the legal and factual

 issues in dispute, but were unable to do so. Counsel for Defendants further certified that

 Defendants conferred with Plaintiff’s counsel, once again, on May 2, 2019, prior to the filing of

 Defendants’ Motion. However, because Plaintiff’s counsel was traveling with family, the parties

 were unable to complete their meet and confer. The parties, however, mutually agreed to

 continue their meet and confer in good faith on May 6, 2019, upon Plaintiff’s counsel’s return.
Case 8:16-cv-02549-EAK-CPT Document 219 Filed 05/09/19 Page 2 of 3 PageID 9845



 Accordingly, Defendants’ counsel, pursuant to the Local Rules 1 and ¶6(b) of the CMO, informed

 the Court that it would promptly update the Court upon completion of the same.

          Having now received confirmation from Plaintiff, in an abundance of caution,

 Defendants hereby provide its notice of compliance and the following amended certification:


                       DEFENDANTS’ CERTIFICATION OF CONFERENCE

          In accordance with paragraph 6(b) of the Court’s Case Management and Scheduling

 Order (Dkt. 50), Defendants Planet Telecom, Inc. (“PTI”), Tele-Center, Inc. (“TCI”) and Gaby

 Fraifer (“Fraifer”) (collectively, the “Defendants”) certify that the parties conferred in good faith

 for “the purpose of narrowing the factual issues in dispute” but were unable to do so.

 Accordingly, Defendants file this Certification of Conference to confirm to the Court that the

 parties were not able to reach “full agreement as to the undisputed facts” supporting Defendants’

 motion for summary judgment.

 Dated: May 9, 2019                                By: /s/ Joseph R. Sozzani
                                                           Joseph R. Sozzani (FBN: 120297)
                                                           Board Certified Intellectual Property Law
                                                           E-Mail: jsozzani@InfinityIPLaw.com
                                                           INFINITY IP, PLLC
                                                           222 West Bay Drive
                                                           Largo, FL 33770
                                                           Tel: 727.687.8814

                                                             Counsel for Defendants




 1
   Local Rule 3.01(g), while not applicable to motions for summary judgment, provides the following guidance: “A
 certification to the effect that opposing counsel was unavailable for a conference before filing a motion is
 insufficient to satisfy the parties’ obligation to confer. The moving party retains the duty to contact opposing counsel
 expeditiously after filing and to supplement the motion promptly with a statement certifying whether or to what
 extent the parties have resolved the issue(s) presented in the motion.” Although Defendants met and conferred with
 Plaintiff on numerous occasions prior to the filing of its motion for summary judgment in an effort to narrow the
 legal and factual issues in this matter, in an abundance of caution, Defendants file this Notice to inform the Court of
 its compliance with the procedures set forth in ¶6(b) of Dkt. 50.


                                                            2
Case 8:16-cv-02549-EAK-CPT Document 219 Filed 05/09/19 Page 3 of 3 PageID 9846



                               CERTIFICATE OF SERVICE

        I hereby certify that on this 9th day of May 2019, I electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

 is being served this day on Plaintiff, Dish Network, L.L.C., and all counsel of record via

 transmission of Notices of Electronic Filing generated by CM/ECF.

                                                   /s/ Joseph R. Sozzani
                                                      Joseph R. Sozzani




                                               3
